Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 3, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of murder in the second degree for stabbing a man to death on July 10, 1994. He contends, inter alia, that, he had not waived his Miranda rights because, although he acknowledged that he understood his Miranda rights, he did not reply when asked if he was willing to answer any questions without an attorney.
“It is well established that the question of whether a defendant had effectively waived the Miranda rights must be determined on ‘the particular facts and circumstances surrounding [the] case, including the background, experience, and conduct of the accused’ ” (People v Griffin, 186 AD2d 820, citing North Carolina v Butler, 441 US 369, 374-375). The uncontradicted testimony of the investigators established that no threats, coercion, or pressure of any kind was used against the defendant, a persistent felon, and that he made an informed decision to speak when he told them that he understood his rights and knew that he could have a lawyer present, but did not request an attorney. Each time the defendant told the *608investigators that he wanted “[n]o more questions”, the investigators stopped asking questions. The defendant would eventually initiate the conversation again after a very brief period of time, but the conversation was never initiated by questions posed by the investigators. Under the circumstances, we find that the defendant waived his Miranda rights.
The defendant’s remaining contention is without merit. O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.